
	
		II
		110th CONGRESS
		2d Session
		S. 3537
		IN THE SENATE OF THE UNITED STATES
		
			September 22
			 (legislative day, September 17), 2008
			Mr. Bond introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish the World War I Centennial Commission to
		  ensure a suitable observance of the centennial of World War I, and for other
		  purposes.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)More than 400,000
			 men and women from the United States served in uniform in the defense of
			 liberty during World War I, among them 2 future presidents, Harry S. Truman and
			 Dwight D. Eisenhower.
			(2)2,000,000
			 individuals from the United States served overseas during World War I,
			 including 200,000 naval personnel who served on the seas.
			(3)The United States
			 suffered 375,000 casualties during World War I.
			(4)The events of
			 1914 through 1918 shaped the world, the United States, and the lives of
			 millions of people in countless ways.
			(5)The centennial of
			 World War I offers an opportunity for people in the United States to learn
			 about the sacrifices of their predecessors.
			(6)Commemorative
			 programs and activities allow people in the United States to gain a historical
			 understanding of the type of conflicts that cause countries to go to war and
			 how those conflicts are resolved.
			(7)Kansas City is
			 home to America’s National World War I Museum, as so recognized by Congress in
			 section 1031(b) of the Ronald W. Reagan National Defense Authorization Act for
			 Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2045).
			(8)America’s
			 National World War I Museum seeks—
				(A)to preserve the
			 history of World War I; and
				(B)to educate and
			 enlighten people about this significant event, the consequences of which still
			 affect the United States.
				(9)Kansas City is
			 home to the national headquarters for the Veterans of Foreign Wars.
			(10)Missouri is the
			 home State of General John Joseph Pershing, who commanded the American
			 Expeditionary Forces in Europe during World War I.
			(11)The Kansas City
			 area is the home of the Harry S. Truman Presidential Library and Museum.
			(12)The Dwight David
			 Eisenhower Presidential Library and Museum is located close to Kansas City in
			 the neighboring State of Kansas.
			2.PurposeThe purpose of this Act is to establish a
			 commission, in Kansas City, Missouri, on the centennial of World War I to
			 ensure a suitable observance of such centennial that promotes the values of
			 honor, courage, patriotism, and sacrifice, in keeping with the representation
			 of these values through the four Guardian Spirits sculpted on the Liberty
			 Memorial Monument at America’s National World War I Museum.
		3.Establishment of
			 Commission
			(a)EstablishmentThere
			 is established a commission to be known as the World War I Centennial
			 Commission (referred to in this Act as the
			 Commission).
			(b)Membership
				(1)CompositionThe
			 Commission shall be composed of 24 members as follows:
					(A)Four members who
			 shall be appointed by the Speaker of the House of Representatives.
					(B)Three members who
			 shall be appointed by the minority leader of the House of
			 Representatives.
					(C)Four members who
			 shall be appointed by the majority leader of the Senate.
					(D)Three members who
			 shall be appointed by the minority leader of the Senate.
					(E)Seven members who
			 shall be appointed by the President from among persons who are broadly
			 representative of the people of the United States (including members of the
			 Armed Forces, veterans, and representatives of veterans service
			 organizations).
					(F)One member who
			 shall be appointed by the executive director of the Veterans of Foreign Wars of
			 the United States.
					(G)One member who
			 shall be appointed by the executive director of the American Legion.
					(H)One member who
			 shall be appointed by the president of the Liberty Memorial Association.
					(2)Period of
			 appointmentEach member shall be appointed for the life of the
			 Commission.
				(3)VacanciesA
			 vacancy in the Commission shall be filled in the manner in which the original
			 appointment was made.
				(4)Initial
			 meeting
					(A)In
			 generalNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold its
			 first meeting.
					(B)LocationThe
			 location for the meeting held under subparagraph (A) shall be America’s
			 National World War I Museum.
					(5)Meetings
					(A)In
			 generalThe Commission shall meet at the call of the
			 Chair.
					(B)FrequencyThe
			 Chair shall call a meeting of the members of the Commission not less frequently
			 than once each year.
					(C)LocationNot
			 less frequently than once each year, the Commission shall meet at America’s
			 National World War I Museum.
					(6)QuorumThirteen
			 members of the Commission shall constitute a quorum, but a lesser number may
			 hold hearings.
				(7)Chair and Vice
			 ChairThe Commission shall select a Chair and Vice Chair from
			 among its members.
				4.Duties
			(a)In
			 generalThe duties of the
			 Commission are as follows:
				(1)To plan, develop,
			 and execute programs, projects, and activities to commemorate the centennial of
			 World War I.
				(2)To encourage
			 private organizations and State and local governments to organize and
			 participate in activities commemorating the centennial of World War I.
				(3)To facilitate and
			 coordinate activities throughout the United States relating to the centennial
			 of World War I.
				(4)To serve as a
			 clearinghouse for the collection and dissemination of information about events
			 and plans for the centennial of World War I.
				(5)To develop
			 recommendations for Congress and the President for commemorating the centennial
			 of World War I.
				(b)Reports
				(1)Periodic
			 reportBeginning not later than the last day of the 3-month
			 period beginning on the date described in section 9 and the last day of each
			 3-month period thereafter, the Commission shall submit to Congress and the
			 President a report on the activities and plans of the Commission.
				(2)RecommendationsNot
			 later than 2 years after the date described in section 9, the Commission shall
			 submit to Congress and the President a report containing specific
			 recommendations for commemorating the centennial of World War I and
			 coordinating related activities.
				5.Powers of the
			 commission
			(a)HearingsThe
			 Commission may hold such hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the Commission considers
			 appropriate to carry out the purposes of this Act.
			(b)Powers of
			 member and agentsIf authorized by the Commission, any member or
			 agent of the Commission may take any action which the Commission is authorized
			 to take under this Act.
			(c)Information
			 from Federal agenciesThe Commission shall secure directly from
			 any Federal department or agency such information as the Commission considers
			 necessary to carry out the provisions of this Act. Upon the request of the
			 Chair of the Commission, the head of such department or agency shall furnish
			 such information to the Commission.
			(d)Administrative
			 support servicesUpon the request of the Commission, the
			 Administrator of the General Services Administration shall provide to the
			 Commission, on a reimbursable basis, the administrative support services
			 necessary for the Commission to carry out its responsibilities under this
			 Act.
			(e)Contract
			 authority
				(1)In
			 generalExcept as provided in paragraph (2), the Commission is
			 authorized—
					(A)to procure
			 supplies, services, and property; and
					(B)to make or enter
			 into contracts, leases, or other legal agreements.
					(2)LimitationThe
			 Commission may not enter into any contract, lease, or other legal agreement
			 that extends beyond the date of the termination of the Commission under section
			 7(a).
				(f)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
			(g)Gifts,
			 bequests, and devises
				(1)Acceptance by
			 commissionThe Commission may accept, use, and dispose of gifts,
			 bequests, or devises of services or property, both real and personal, for the
			 purpose of aiding or facilitating the work of the Commission.
				(2)Deposit and
			 availabilityGifts, bequests, or devises of money and proceeds
			 from sales of other property received as gifts, bequests, or devises shall de
			 deposited in the Treasury of the United States and shall be available for
			 disbursement upon order of the Commission.
				6.Commission
			 personnel matters
			(1)Compensation of
			 membersMembers of the Commission shall serve without
			 compensation for such service.
			(2)Travel
			 expensesEach member of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, in accordance with the
			 applicable provisions of title 5, United States Code.
			(3)Staff
				(A)In
			 generalThe Chair of the Commission shall, in consultation with
			 the members of the Commission, appoint an executive director and such other
			 additional personnel as may be necessary to enable the Commission to perform
			 its duties.
				(B)Compensation
					(i)In
			 generalExcept as provided in clause (ii), the Chair of the
			 Commission may fix the compensation of the executive director and other
			 personnel appointed under subparagraph (A).
					(ii)LimitationThe
			 Chair of the Commission may not fix the compensation of the executive director
			 or other personnel appointed under subparagraph (A) at a rate that exceeds the
			 rate of payable for level IV of the Executive Schedule under section 5315 of
			 title 5, United States Code.
					(C)Work
			 locationIf the city government for Kansas City, Missouri, and
			 the Liberty Memorial Association make space available in the building in which
			 the America’s National World War I Museum is located, the executive director of
			 the Commission and other personnel appointed under subparagraph (A) shall work
			 in such building to the extent practical.
				(4)Detail of
			 Government employeesUpon request of the Commission, the head of
			 any Federal department or agency may detail, on a reimbursable basis, any
			 employee of that department or agency to the Commission to assist it in
			 carrying out its duties under this Act.
			(5)Procurement of
			 temporary and intermittent servicesThe Chair of the Commission
			 may procure temporary and intermittent services under section 3109(b) of title
			 5, United States Code.
			7.Termination of
			 the Commission
			(a)In
			 generalThe Commission shall
			 terminate on the earlier of—
				(1)the date that is 30 days after the date the
			 completion of the activities under this Act honoring the centennial observation
			 of World War I; and
				(2)July 28, 2019.
				(b)Application of
			 Federal Advisory Committee Act
				(1)In
			 generalExcept as provided in
			 paragraph (2), the provisions of the Federal Advisory Committee Act (5 U.S.C.
			 App.) shall apply to the activities of the Commission under this Act.
				(2)ExceptionSection
			 14(a)(2) of such Act shall not apply to the Commission.
				8.DefinitionsIn this Act:
			(1)America's
			 National World War I MuseumThe term America’s National World War
			 I Museum means the Liberty Memorial Museum in Kansas City, Missouri, as
			 recognized by Congress in section 1031(b) of the Ronald W. Reagan National
			 Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat.
			 2045).
			(2)Veterans
			 service organizationThe term veterans service
			 organization means any organization recognized by the Secretary of
			 Veterans Affairs for the representation of veterans under section 5902 of title
			 38, United States Code.
			9.Effective
			 dateThis Act takes effect on
			 January 1, 2010.
		
